       .                                                                                          1·-·--·----:----·-
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                              g
                                                                                                                Fll t:;o ,.,..
                                                                                                           __£,.,,............
                                                                                                                                 ...             ~"$




                                                                                                                                 .
                                                                                                                                     .
                                                                                                                                         _
                                                                                                                                             ~
                                                                                                                                             211019
                                    UNITED STATES DISTRICT COlT                                                    MAY
                                          SOUTHERN DISTRICT OF CALIFORNIA .                              CLE~S DISTRICT COURT       .
                                                                                                      SOUiHER !STRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN AC                   MINA:_ - . --                                   DEPUTY
                                                                      (For Revocation of Probation or Supervised Release)
                               v.                                     (For Offenses Committed On or After November 1, 1987)
            IMELDA CARACHURE-REAL (1)
                                                                        Case Number:        3:18-CR-04327-JAH

                                                                     Ezekiel E Cortez
                                                                     Defendant's Attorney
REGISTRATION NO.                78796-298
o-
THE DEFENDANT:
IRl admitted guilt to violation of allegation(s) No.        One.

D    was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     May 20 2019
                                                                       ate oflmposition of Sentence



                                                                       N. JOHN A. HOUSTON
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

DEFENDANT:                IMELDA CARACHURE-REAL (I)                                                Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-04327-JAH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   Time served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on

at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-04327-JAH
